 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 NOAH STERN (CABN 297476)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7320
 7        FAX: (415) 436-7234
          Noah.Stern@usdoj.gov
 8
   Attorneys for United States of America
 9

10                                   UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                        SAN FRANCISCO DIVISION

13
     UNITED STATES OF AMERICA,                       ) CASE NO.: CR 19-0545-SI
14                                                   )
             Plaintiff,                              )
15                                                   )
        v.                                           )
16                                                   ) DETENTION ORDER
     PEDRO JOSIEL MARTINEZ-ELVIR,                    )
17                                                   )
                                                     )
18                                                   )
             Defendant.                              )
19                                                   )
                                                     )
20                                                   )

21

22           On October 17, 2019, an Indictment was filed in the Northern District of California charging

23 Defendant Pedro Josiel Martinez-Elvir, with four counts of violating Title 21, United States Code,

24 Section 841(a)(1) and (b)(1)(C) – Distribution of Heroin and Possession with Intent to Distribute

25 Cocaine Base, Methamphetamine, and Fentanyl. On October 31, 2019, Defendant appeared before the

26 Honorable Jaqueline Scott Corley for arraignment on the Indictment. On November 5, 2019, the parties

27 and the Court agreed to reschedule the detention hearing scheduled for that day for November 8, 2019.

28 On November 8, 2019, a detention hearing was held before the Court. The Court ordered that the


                                                         1
 1 Defendant be detained pending trial and issued an order to that effect. Defendant’s counsel

 2 subsequently contacted the Court to request a second detention hearing in light of the fact that a

 3 potential surety had become available. On December 20, 2019, a second detention was held before the

 4 Court. Defendant was represented by Assistant Federal Public Defender Ellen Leonida. Assistant

 5 United States Attorney Noah Stern represented the United States.

 6          Upon consideration of the Pretrial Services reports, the court file, and the party proffers at the

 7 detention hearings on November 8 and December 20, the Court finds by a preponderance of the

 8 evidence that no condition or combination of conditions will reasonably assure the appearance of the

 9 Defendant as required. Accordingly, the Court orders Defendant detained pending trial. This order is

10 made without prejudice to Defendant’s right to seek review of his detention, or file a motion for

11 reconsideration if circumstances warrant it.

12          This order supplements the Court’s findings at the detention hearing and serves as written

13 findings of fact and a statement of reasons required by 18 U.S.C. § 3142(i). As noted on the record, the

14 Court makes the following findings as the basis for its conclusion: The Defendant is facing significant

15 charges. He does not have legal immigration status in the United States and is from Honduras, where

16 his parents and siblings still live. The Defendant has limited connections to this district or this country.

17 He is a flight risk to a degree that cannot be mitigated by conditions of release. The proposed co-signer

18 is the Defendant’s cousin’s girlfriend, and it does not appear that she would have enough of an influence

19 on the Defendant to assure his appearance.

20          Accordingly, pursuant to 18 U.S.C. § 3142(i), IT IS HEREBY ORDERED THAT:

21          (1) Defendant is committed to the custody of the Attorney General for confinement in a

22 corrections facility;

23          (2) Defendant be afforded reasonable opportunity for private consultation with his counsel; and

24          (3) on order of a court of the United States or on request of an attorney for the government, the

25 person in charge of the corrections facility in which Defendant is confined shall deliver Defendant to an

26 authorized Deputy United States Marshal for the purpose of any appearance in connection with a court

27 proceeding.

28 //


                                                          2
 1 //

 2      This Order is without prejudice to reconsideration at a later date if circumstances change.

 3 IT IS SO ORDERED.

 4      December 23, 2019                            __________________________________
                                                     HON. THOMAS S. HIXSON
 5
                                                     United States Magistrate Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     3
